Case: 17-50235      Document: 00514294170         Page: 1    Date Filed: 01/04/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 17-50235                                FILED
                                  Summary Calendar                        January 4, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

JAQULYN MICHELLE LOVE,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 7:09-CR-126-10


Before REAVLEY, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Jaqulyn Michelle Love appeals the revocation of her supervised release
following her sentence for conspiracy to possess with intent to distribute 50
grams or more of methamphetamine. She argues that the district court erred
by placing too much emphasis on her history of substance abuse and need for
rehabilitation when it sentenced her to 24 months of imprisonment, which was
well above the advisory guidelines range of four to 10 months of imprisonment.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50235     Document: 00514294170      Page: 2    Date Filed: 01/04/2018


                                  No. 17-50235

Love therefore urges that the district court sentenced her in violation of Tapia
v. United States, 564 U.S. 319, 334–35 (2011).
      Love concedes that because she did not object to the sentence in the
district court, our review is limited to plain error only. See United States v.
Culbertson, 712 F.3d 235, 243 (5th Cir. 2013). To establish plain error, Love
must show a clear or obvious forfeited error that affected her substantial
rights. Id. The discretion to correct such a forfeited error should be exercised
only if the error seriously affects the fairness, integrity, or public reputation of
judicial proceedings. Id.
      In imposing a revocation sentence, the district court must consider the
applicable factors enumerated in 18 U.S.C. § 3553(a) and the nonbinding policy
statements found in Chapter Seven of the Sentencing Guidelines. See United
States v. Mathena, 23 F.3d 87, 90–93 (5th Cir. 1994); 18 U.S.C. § 3583(e). The
court “may not impose or lengthen a prison sentence to enable an offender to
complete a treatment program otherwise to promote rehabilitation.” Tapia,
564 U.S. at 335.      The dispositive factor in this type of case is whether
rehabilitation was a dominant factor in the sentencing decision. Culbertson,
712 F.3d at 241–42.
      The record does not reflect that rehabilitation was the dominant factor
in the district court’s sentencing of Love. The district court emphasized that a
guidelines-range sentence would not address adequately the applicable § 3553
and Chapter 7 sentencing factors given that this was the third time that Love’s
supervised release would be revoked. The district court did not state that Love
needed rehabilitation or express an opinion on her substance abuse; its
discussion of Love’s substance abuse was in the context of providing a
procedural timeline of the case. In that regard, this matter differs from those
cases in which we have found plain error because the district court placed great



                                         2
    Case: 17-50235    Document: 00514294170    Page: 3   Date Filed: 01/04/2018


                                No. 17-50235

emphasis on those factors when sentencing a defendant. See Culbertson, 712
F.3d at 237–38, 242–45; United States v. Garza, 706 F.3d 655, 660–62 (5th Cir.
2013). Given the district court’s primary emphasis on the applicable § 3553
sentencing factors and Chapter 7 policy statements, Love has not shown any
error related to the district court’s sentencing decision. See United States v.
Receskey, 699 F.3d 807, 812 (5th Cir. 2012).
      AFFIRMED.




                                      3